FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

ROY ALAN O’GUINN,                     
               Plaintiff-Appellant,
               v.
                                           No. 06-15972
LOVELOCK CORRECTIONAL CENTER;
                                             D.C. No.
NEVADA DEPARTMEN OF
CORRECTIONS; NEVADA                       CV-05-00007-
DEPARTMENT OF CORRECTIONS                   ECR/VPC
MEDICAL DIRECTOR; STATE OF                  OPINION
NEVADA; JACKIE CRAWFORD; E. K.
MCDANIEL,
            Defendants-Appellees.
                                      
       Appeal from the United States District Court
                for the District of Nevada
       Edward C. Reed, Jr., District Judge, Presiding

                 Argued and Submitted
         May 16, 2007—San Francisco, California

                 Filed September 5, 2007

 Before: Cynthia Holcomb Hall, Diarmuid F. O’Scannlain,
           and Sandra S. Ikuta, Circuit Judges.

                  Opinion by Judge Ikuta




                           11531
          O’GUINN v. LOVELOCK CORRECTIONAL CENTER      11535


                        COUNSEL

Brett W. Johnson, Rhonda Needham, Anne Bishop, Snell &
Wilmer L.L.P., Phoenix, Arizona for the appellant.

Catherine Cortez Masto, Nevada Attorney General; Melanie
A. Potter, Deputy Attorney General, Carson City, Nevada for
the appellees.


                         OPINION

IKUTA, Circuit Judge:

   Roy Allen O’Guinn is a Nevada state prisoner who has
sued prison officials claiming they denied him accommoda-
tion and treatment for his mental illness. The district court
dismissed the suit pursuant to the Prison Litigation Reform
Act (“PLRA”), as amended, 42 U.S.C. § 1997e et seq., for
O’Guinn’s failure to exhaust administrative remedies prior to
filing suit. O’Guinn appealed. We have jurisdiction under 28
U.S.C. § 1291.

  To resolve this appeal, we must decide whether the PLRA
requires prisoners to exhaust available administrative reme-
11536     O’GUINN v. LOVELOCK CORRECTIONAL CENTER
dies before bringing claims under the Americans With Dis-
abilities Act (“ADA”) and the Rehabilitation Act. We hold
that it does and therefore affirm the district court.

                              I

   O’Guinn is a prisoner at Lovelock Correctional Center, a
Nevada Department of Corrections (“NDOC”) prison. He has
a history of mental illness, brain damage, and organic person-
ality disorder, which in the past have required medical treat-
ment.

   On November 9, 2004, O’Guinn filed a complaint with the
Department of Justice (“DOJ”) alleging ADA and Rehabilita-
tion Act violations based on the prison’s alleged failure to
provide adequate treatment for his mental disability. The
complaint was filed on a form entitled “Title II of the Ameri-
cans with Disabilities Act/Section 504 of the Rehabilitation
Act of 1973 Complaint Form.” The DOJ sought and received
authorization from O’Guinn to investigate these complaints.
It is unclear from the record whether the DOJ took any further
action.

   After filing his complaint with the DOJ, O’Guinn filed a
pro se complaint in federal district court against the Nevada
Department of Corrections and several other defendants (col-
lectively “Defendants”) on January 4, 2005. He used a pre-
printed form, captioned “Civil Rights Complaint Pursuant to
42 U.S.C. § 1983.” He identified his single cause of action
under count one as “Americans with Disabilities Act, 42 USC
§ 12101 et seq., and Rehabilitation Act 29 USC § 794 et seq.”
The complaint does not include a cause of action under
§ 1983. Under the jurisdiction paragraph he again identified
these statutes and added “Not a civil rights action except as
may be covered in the above statutes.”

  O’Guinn filed an amended complaint on January 13, 2005,
again on NDOC’s pre-printed § 1983 complaint form. Instead
          O’GUINN v. LOVELOCK CORRECTIONAL CENTER       11537
of leaving the default jurisdictional statement under § 1983,
O’Guinn wrote “Different: Rehab Act Title 29 U.S.C. § 794
et seq., and Americans with Disabilities Act, Title 42 U.S.C.
§ 12101, et. seq.” As with the original complaint, O’Guinn
listed only causes of action under the ADA and Rehabilitation
Act. The district court sua sponte dismissed the amended
complaint with leave to amend pursuant to 28 U.S.C.
§ 1915A, holding that O’Guinn had failed to plead his causes
of action sufficiently.

   On January 31, 2005, O’Guinn filed a second amended
complaint, which is the operative complaint in this appeal.
The second amended complaint, like the two prior complaints,
used the form § 1983 complaint. As with the first two com-
plaints, O’Guinn invoked federal jurisdiction based on the
ADA and Rehabilitation Act, instead of on § 1983. He did not
mention § 1983. The second amended complaint alleged that
O’Guinn was denied participation in services, benefits, and
programs solely on the basis of his disability and that he had
been denied accommodations for his disability in violation of
these statutes. O’Guinn attached his DOJ ADA/Rehabilitation
Act complaint form to the second amended complaint. He
also indicated that he had not exhausted the NDOC’s griev-
ance procedures, stating: “Grievance not applicable to ADA/
Rehab Act and is not required under these acts.”

   Defendants moved to dismiss the second amended com-
plaint on several grounds, including O’Guinn’s failure to
exhaust his administrative remedies. In response, O’Guinn
argued that exhaustion was not required because prisoners
bringing suit under the ADA do not have to exhaust prison
remedies, and the NDOC’s own administrative grievance pro-
cess, Administrative Regulation 740, prohibits grievances per-
taining to federal law. He also argued that if there were a
federal exhaustion requirement, he met it by filing his com-
plaint with the DOJ.

  In her recommendation to the district court on November
14, 2005, the magistrate judge determined that O’Guinn had
11538      O’GUINN v. LOVELOCK CORRECTIONAL CENTER
filed his suit under § 1983 and had failed to exhaust adminis-
trative remedies before filing suit, as required by the PLRA.
On March 27, 2006, the magistrate judge also determined,
after an evidentiary hearing on the issue, that O’Guinn had
failed to file NDOC grievances related to mental health treat-
ment.

   The district court adopted the magistrate’s recommendation
on March 28, 2006. The district court noted O’Guinn’s argu-
ment that he exhausted his mental health treatment claims
after he filed his lawsuit, but held that O’Guinn was required
to file a new action to reflect this exhaustion. Accordingly, the
district court dismissed O’Guinn’s suit without prejudice.
O’Guinn filed a timely notice of appeal.

                                   II

   Dismissals based on a prisoner’s failure to exhaust reme-
dies are reviewed de novo; factual findings are reviewed for
clear error. See Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th
Cir. 2003). In ruling on a dismissal motion, a “court may look
beyond the pleadings and decide disputed issues of fact. If
the district court concludes that the prisoner has not exhausted
nonjudicial remedies, the proper remedy is dismissal of the
claim without prejudice.” Id. at 1120 (internal citation omit-
ted). We may affirm on any ground present in the record. See
Sherman v. Harbin (In re Harbin), 486 F.3d 510, 520 (9th
Cir. 2007).

                                   III

  O’Guinn’s key argument is that the PLRA does not require
exhaustion of claims arising under the ADA or Rehabilitation
Act.1 O’Guinn claims that the district court erred in character-
  1
   O’Guinn also argues that the district court should have allowed him to
amend his complaint to reflect that he exhausted his administrative reme-
dies after filing his second amended complaint. We squarely rejected this
argument in McKinney v. Carey, 311 F.3d 1198 (9th Cir. 2002) (per
curiam).
          O’GUINN v. LOVELOCK CORRECTIONAL CENTER        11539
izing his second amended complaint as bringing § 1983
claims, rather than ADA and Rehabilitation Act claims, and
then compounded this error by dismissing his claims for fail-
ure to exhaust administrative remedies. As explained below,
we agree that O’Guinn pleaded claims under the ADA and
Rehabilitation Act rather than under § 1983, but conclude that
the PLRA requires administrative exhaustion of ADA and
Rehabilitation Act claims.

                              A

   [1] The district court mischaracterized O’Guinn’s com-
plaint as arising under § 1983. O’Guinn’s complaint clearly
pleaded ADA and Rehabilitation Act statutory violations. As
discussed above, each of O’Guinn’s complaints stated that his
claims were brought under the ADA and Rehabilitation Act
and that he was not filing a civil rights complaint.

  [2] Further, the factual assertions in the second amended
complaint are directly related to establishing elements in his
ADA and Rehabilitation Act causes of action. In order to state
a claim under Title II of the ADA, a plaintiff must allege:

    (1) he ‘is an individual with a disability;’ (2) he ‘is
    otherwise qualified to participate in or receive the
    benefit of some public entity’s services, programs, or
    activities;’ (3) he ‘was either excluded from partici-
    pation in or denied the benefits of the public entity’s
    services, programs, or activities, or was otherwise
    discriminated against by the public entity;’ and (4)
    ‘such exclusion, denial of benefits, or discrimination
    was by reason of [his] disability.’

McGary v. City of Portland, 386 F.3d 1259, 1265 (9th Cir.
2004) (quoting Thompson v. Davis, 295 F.3d 890, 895 (9th
Cir. 2002) (per curiam)). Similarly, to state a claim under the
Rehabilitation Act, a plaintiff must allege “(1) he is an indi-
vidual with a disability; (2) he is otherwise qualified to
11540     O’GUINN v. LOVELOCK CORRECTIONAL CENTER
receive the benefit; (3) he was denied the benefits of the pro-
gram solely by reason of his disability; and (4) the program
receives federal financial assistance.” Duvall v. County of Kit-
sap, 260 F.3d 1124, 1135 (9th Cir. 2001).

   [3] In his second amended complaint, O’Guinn alleged that
he was an individual with a mental health disability, he was
qualified to receive the mental health services provided by
NDOC, he was denied the benefits of the program solely on
the basis of his mental illness, and NDOC received federal
financial assistance. Conversely, the only indication that
O’Guinn intended to file a § 1983 claim is the caption on the
pre-printed form which O’Guinn claims the NDOC required
him to use. Notably, O’Guinn’s complaint does not allege that
Defendants deprived him of a constitutional right while acting
“under color” of state law, a necessary element of a § 1983
claim. See Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir.
1991). As we held in Bogovich v. Sandoval, when a prisoner’s
complaint “asserts only, and details facts related to, potential
ADA violations,” the district court errs in characterizing the
suit as a § 1983 claim. 189 F.3d 999, 1001 (9th Cir. 1999).

   Defendants argue that we should construe the complaint as
arising under § 1983 because O’Guinn can more readily
obtain his desired remedies under § 1983 than under the ADA
and Rehabilitation Act. But “courts should not undertake to
infer in one cause of action when a complaint clearly states
a claim under a different cause of action. ‘[T]he party who
brings a suit is master to decide what law he will rely upon.’ ”
Id. (quoting Caterpillar Inc. v. Williams, 482 U.S. 386, 392
n.7 (1987)).

                               B

   [4] Having determined that O’Guinn pleaded causes of
action under the ADA and Rehabilitation Act rather than
§ 1983, we turn to the question whether the PLRA required
O’Guinn to exhaust available administrative remedies before
          O’GUINN v. LOVELOCK CORRECTIONAL CENTER        11541
bringing these claims. The plain language of the PLRA, as
well as Supreme Court and Ninth Circuit precedent, lead us
to conclude that exhaustion is required for ADA and Rehabili-
tation Act claims.

  [5] The PLRA exhaustion provision, § 1997e(a), states:

    No action shall be brought with respect to prison
    conditions under section 1983 of this title, or any
    other Federal law, by a prisoner confined in any jail,
    prison, or other correctional facility until such
    administrative remedies as are available are
    exhausted.

42 U.S.C. § 1997e(a) (emphasis added). Because the ADA
and Rehabilitation Act are federal laws, the plain language of
the PLRA requires that prisoners bringing an action under
these federal statutes challenging prison conditions must first
exhaust available administrative remedies. The parties do not
dispute that O’Guinn’s second amended complaint challenged
prison conditions.

   The Supreme Court has emphasized that the exhaustion
requirement in the PLRA means what it says. Specifically,
“exhaustion of available administrative remedies is required
for any suit challenging prison conditions, not just for suits
under § 1983.” Woodford v. Ngo, ___ U.S. ___, 126 S. Ct.
2378, 2383 (2006). A prisoner must exhaust administrative
remedies even when the prisoner’s suit seeks monetary dam-
ages that are unavailable through the prison’s grievance pro-
cess, see Booth v. Churner, 532 U.S. 731, 734-35 (2001), and
even with respect to suits alleging excessive force by prison
officials, see Porter v. Nussle, 534 U.S. 516, 520 (2002).

   [6] O’Guinn argues that Bogovich v. Sandoval creates an
exception to the PLRA’s exhaustion requirement for ADA
claims. In Bogovich, we held that two prisoners could chal-
lenge certain parole board policies under the ADA, and were
11542     O’GUINN v. LOVELOCK CORRECTIONAL CENTER
not limited to filing a habeas corpus petition. 189 F.3d at
1004. By way of background, we noted that prisoners may not
evade habeas exhaustion requirements by seeking non-habeas
forms of relief and observed “[t]here is no exhaustion require-
ment for claims brought under Title II of the ADA.” 189 F.3d
at 1002. This is a correct statement of law regarding exhaus-
tion of Title II claims outside of the PLRA context. See Zim-
merman v. Oregon Dep’t of Justice, 170 F.3d 1169, 1178 (9th
Cir. 1999). However, Bogovich did not discuss the PLRA’s
exhaustion requirement, and in fact did not reference the
PLRA at all. Therefore, Bogovich did not create an exception
to the PLRA’s exhaustion requirement for ADA claims.

   [7] We recognize that neither Title II of the ADA nor sec-
tion 504 of the Rehabilitation Act generally requires adminis-
trative exhaustion before filing suit. See Zimmerman, 170
F.3d at 1178. Yet nothing in the ADA or the Rehabilitation
Act carves out an exception to the PLRA exhaustion require-
ment. On the other hand, the PLRA specifically prohibits suits
“under section 1983 of this title, or any other Federal law,” 42
U.S.C. § 1997e(a), absent exhaustion. See Salgado v. Garcia,
384 F.3d 769, 773-74 (9th Cir. 2004) (“[W]here there is no
clear indication otherwise, a specific statute will not be con-
trolled or nullified by a general one.” (quotation marks omit-
ted)). The Supreme Court has noted that in enacting the
PLRA, Congress intended it to apply to all federal laws with
respect to prisoner suits, with the intent that prison officials
would have the first opportunity to address prison conditions.
See Porter, 534 U.S. at 524-25. This congressional intent
would be defeated if prisoners were able to bring federal suits
directly in district court wherever a federal statute lacked an
exhaustion provision. Given the clear indication of congres-
sional intent in the PLRA, we interpret § 1997e(a) as requir-
ing prisoners to exhaust prison administrative remedies for
claims under Title II of the ADA and the Rehabilitation Act,
notwithstanding the absence of a federal administrative
exhaustion requirement in these statutes.
          O’GUINN v. LOVELOCK CORRECTIONAL CENTER         11543
   Accordingly, we hold that the plain language of § 1997e(a)
and relevant Supreme Court authority require prisoners bring-
ing ADA and Rehabilitation Act claims to exhaust those
claims through available administrative remedies before filing
suit. Cf. Butler v. Adams, 397 F.3d 1181, 1183 (9th Cir. 2005)
(finding that a prisoner had “availed himself of the adminis-
trative process the state gave him” and holding § 1997e(a) did
not require dismissal of his ADA claim). In so holding, we
join the Sixth Circuit, which has similarly dismissed ADA
claims for failure to satisfy the PLRA’s exhaustion require-
ment. See Jones v. Smith, 266 F.3d 399, 400 (6th Cir. 2001)
(per curiam).

                              IV

  Having determined that O’Guinn was required to exhaust
available administrative remedies before filing his ADA and
Rehabilitation Act claims, we turn to the question whether he
did so. O’Guinn alleges he satisfied the PLRA’s exhaustion
requirement through his repeated requests to move to the bot-
tom bunk, or in the alternative, by filing the ADA/
Rehabilitation Act complaint form with the DOJ.

   First, even liberally construing the grievances O’Guinn
filed requesting a lower bunk due to poor balance resulting
from a previous brain injury, we conclude that these lower-
bunk claims are not equivalent to claims of denial of mental
health treatment in violation of the ADA and Rehabilitation
Act. After “scour[ing] the record for any indicia that plaintiff
exhausted available remedies,” the magistrate judge ruled that
O’Guinn’s complaints contained “no requests for treatment or
any other documents that might be construed as complaints
seeking mental health treatment in accordance with the
[ADA] that were submitted to prison officials.” The magis-
trate judge reiterated this conclusion after the evidentiary
hearing, stating: “no requests for mental health treat-
ment . . . were submitted to prison officials.” The district
court adopted the magistrate’s conclusion, stating that
11544       O’GUINN v. LOVELOCK CORRECTIONAL CENTER
O’Guinn “did not exhaust his grievances with respect to the
claims made in this case.” Reviewing this conclusion for clear
error, see Wyatt, 315 F.3d at 1120, we agree that O’Guinn did
not exhaust his ADA and Rehabilitation Act claims here.

   Second, O’Guinn asserts that the complaint he filed with
the DOJ alleging denial of mental health treatment should sat-
isfy § 1997e(a).2 However, the Supreme Court has made clear
that the PLRA requires a prisoner to exhaust the prison’s
internal grievance process. See Jones, 127 S. Ct. at 922
(“[T]o properly exhaust administrative remedies prisoners
must complete the administrative review process in accor-
dance with the applicable procedural rules—rules that are
defined . . . by the prison grievance process itself.” (internal
citations and quotation marks omitted)).

   Relying on the statement in Brown v. Valoff that “awaiting
the results of investigations triggered by the grievance process
but outside of it can serve the purposes of the exhaustion
requirement,” 422 F.3d 926, 936 (9th Cir. 2005), O’Guinn
argues that the DOJ’s investigation of his claims satisfies the
PLRA’s exhaustion requirement. In that case, a California
state prisoner took his excessive force complaint through the
second level of the prison’s four-level grievance process. Id.
at 929-31. After the second level, the prison afforded Brown
partial relief and turned Brown’s grievance into a “Staff Com-
plaint” to be investigated by the Office of Internal Affairs. Id.
at 931. This sort of personnel investigation could not afford
Brown any relief. Id. at 937-38. Thus, we determined that
Brown had properly exhausted his remedies for purposes of
the PLRA because he had no further “available” remedy. Id.
  2
   As mentioned above, neither Title II of the ADA nor the Rehabilitation
Act requires federal administrative exhaustion before bringing claims in
court. See Zimmerman, 170 F.3d at 1178. O’Guinn bases his argument on
the fact that federal regulations permit individuals who believe they have
suffered discrimination based on a disability to file a complaint with the
Department of Justice. See, e.g., 28 C.F.R. 35.170(c).
            O’GUINN v. LOVELOCK CORRECTIONAL CENTER                  11545
at 940. In this context, Brown’s statement that an outside
investigation “can serve the purposes of the exhaustion
requirement,” id. at 936, means that a prisoner has exhausted
all available remedies when the prison administration’s refer-
ral of a complaint for investigation ends a prisoner’s appeal
rights. As the DOJ investigation did not terminate O’Guinn’s
rights to pursue his ADA and Rehabilitation Act claims inter-
nally, the investigation did not serve to exhaust his adminis-
trative remedies.

                                    V

   [8] Because O’Guinn failed to exhaust his administrative
remedies before filing his ADA and Rehabilitation Act
claims, the district court correctly dismissed his lawsuit with-
out prejudice.3 We note, however, that because O’Guinn
appears to have exhausted these claims after he filed his origi-
nal complaint, he need only file a new suit to have his case
heard in a federal forum.

   AFFIRMED.




  3
    On appeal, O’Guinn raises two additional arguments, namely that: 1)
his misinterpretation of Administrative Regulation 740 amounts to a “spe-
cial circumstance” excusing exhaustion; and 2) an inherent Eighth
Amendment “emergency exception” applies because he is in urgent need
of medical treatment. Because these arguments were not raised before the
district court, they are waived. See Scott v. Ross, 140 F.3d 1275, 1283 (9th
Cir. 1998).